DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 9/13/2021 has been entered. Claims 14, 28, and 35 were amended, claims 1-13, 17, 19, 21-27, 29-31, 38, and 41-47 were canceled, and claims 48-56 were new. Thus, claims 14-16, 18, 20, 28, 32-37, 39-40, and 48-56 are pending in the application.
Claim Objections
Claim 55 is objected to because of the following informalities: the term “comprises” in line 1 is suggested to read --comprising-- in order to be grammatically correct.  Appropriate correction is required.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the terms “anatomic anterior”, “anatomic superior”, “anatomic inferior”, and “anatomic lateral” recited in claims 14, 28, 35, 48-49, and 53-56 lack proper antecedent basis in the Applicant’s specification.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-16, 18, 20, 35-37, 39-40, and 48, and 55-56 are rejected under 35 U.S.C. 103 as being unpatentable over Graham, hereinafter Graham ‘372 (US 8,734,372 B1) in view of Daughtery et al. (GB 2,328,866 A).
Regarding claim 14, Graham ‘372 discloses a method of treating a spine (device for treating cervical and thoracic spine) (abstract), the method comprising steps of: 
securing a traction device to a head of a user by applying on or more restraining straps to the head to restrict movement of the head in an anatomic anterior direction (traction device 110 strapped to user’s head with restraint straps 158, 160, which also prevent a user from lifting their head upwards in the anatomic anterior direction) (Figs. 10A-10F), the traction device comprising a support frame (112) (Figs. 1-4) having a transverse neck support (128) (Figs. 1-4) projecting upwardly from a base of the support frame (neck support 128 is above side members 122, 124 of frame 112) (Figs. 1-4) and a first inflatable bladder coupled to the neck support (first inflatable air bladder 116) (Figs. 1-3, 10D, 10F), wherein securing the traction device to the head comprises positioning the traction device such that the first inflatable 
expanding the first inflatable bladder in a direction outward from the neck support and toward and normal to the cervical spine to apply a force vector in the anatomic anterior direction to the cervical spine to force the cervical spine to curve forwardly (bladder 116 expands normal to the cervical spine to curve it along the illustrated +Z axis) (Figs. 1, 10D, 10F; col. 7, lines 17-34);
expanding the first inflatable bladder in a transverse direction to apply an angular traction to the cervical spine (bladder 116 expands at an angle to provide angular traction to the cervical spine) (Figs. 10D, 10F; col. 7, lines 17-34; col. 8, lines 35-43).
Graham ‘372 does not disclose a second inflatable bladder coupled to the neck support, the second inflatable bladder transverses an occiput of the user, and expanding the second inflatable bladder in the anatomic anterior direction and in an anatomic superior direction toward the occiput to apply a force in the anatomic anterior direction and a force in the anatomic superior direction to the occiput to apply an angular traction to the cervical spine and apply a traction to the occiput to decompress an occipital-cervical junction and to apply a force in an anatomic lateral direction to the occiput to provide an uneven distribution of lateral force to the occiput so as to produce lateral flexion traction.
However, Daughtery teaches an inflatable/deflatable pillow for neck and back pain (Daughtery; abstract) including a second inflatable bladder (central volume 10 where the occiput rests) (Daughtery; Figs. 1a-2a; page 8, lines 1-6) coupled to the neck support (whole pillow 2 is coupled by strap 20 to head rest 24) (Daughtery; Fig. 1b; page 8, lines 1-6), the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Graham ‘372  device by adding a second inflatable bladder (i.e. Daughtery volume 10), as well as the Daughtery volumes 6 and 8, as taught by Daughtery, for the purpose of enabling the movement of the head in nodding and side-to-side fashions to gently massage the user for alleviating pain (Daugherty; abstract).
Regarding claim 15, the modified Graham ‘372 method teaches comprising the step of alternately inflating and deflating the first and second inflatable bladder (bladders can be alternatively inflated or deflated according to Graham ‘372  in col. 5 lines 33-36; Daughtery Fig. 6 also shows that bladders, or volumes, can be alternatively inflated and deflated).
Regarding claim 16, the modified Graham ‘372 method teaches comprising the step of repeating inflation and deflation of the first and second inflatable bladders (bladders can be repeatedly inflated or deflated) (Graham ‘372 ; col. 5, lines 33-36).
Regarding claim 18, Graham ‘372 discloses wherein the traction device comprises a third inflatable bladder coupled to the neck support (second inflatable bladder 118) (Graham ‘372; Figs. 1-3), wherein securing the traction device to the head comprises positioning the traction device such that the third inflatable bladder transverses an upper thoracic spine of the user (bladder 118 expands against thoracic spine) (Graham ‘372; Figs. 10D, 10F; col. 7, lines 17-34 col. 9, lines 13-31).
Regarding claim 20, the modified Graham ‘372 method teaches wherein the traction device comprises a valve positioned in communication with a pump system, the first inflatable bladder, and the second inflatable bladder (valve in communication with pump system and bladders) (Graham ‘372; col. 4, lines 33-35), wherein the method further comprises directing flow from the pump system through the valve to the first inflatable bladder and the second inflatable bladder (valve directs flow from pump system to bladders for inflation and deflation) (Graham ‘372; col. 5, lines 39-48).
Regarding claim 35, Graham ‘372 discloses a method of treating a spine (device for treating cervical and thoracic spine) (abstract), the method comprising steps of: 

expanding the first inflatable bladder in a direction toward the upper thoracic spine to apply a force vector in the anatomic anterior direction to the thoracic spine to force the thoracic spine to decompress and reduce hyper-kyphosis of the upper thoracic spine (bladder 118 expands in the illustrated -Y direction against thoracic spine to apply traction) (Figs. 1, 10D, 10F; col. 7, lines 17-34; col. 9, lines 13-31).
Graham ‘372  does not disclose a second inflatable bladder coupled to the neck support, the second inflatable bladder transverses an occiput of the user without transversing a cervical spine of the user, and expanding the second inflatable bladder in an anatomic superior direction toward the occiput to apply a force vector in the anatomic superior direction to the occiput to apply a traction to the occiput to decompress an occipital-cervical junction and to 
However, Daughtery teaches an inflatable/deflatable pillow for neck and back pain (Daughtery; abstract) including a second inflatable bladder (central volume 10 where the occiput rests) (Daughtery; Figs. 1a-2a; page 8, lines 1-6) coupled to the neck support (whole pillow 2 is coupled by strap 20 to head rest 24) (Daughtery; Fig. 1b; page 8, lines 1-6), the second inflatable bladder transverses an occiput of the user without transversing a cervical spine of the user (central volume 10 is where the occiput rests, not the neck and cervical spine) (Daughtery; Figs. 1a-2a; page 8, lines 1-6), and expanding the second inflatable bladder in an anatomic superior direction toward the occiput to apply a force vector in the anatomic superior direction to the occiput to apply a traction to the occiput to decompress an occipital-cervical junction (volume 10 expands towards the occiput upwards in an anterior direction and outwards in a superior direction to move the user’s head in a nodding fashion, thereby applying traction force in the anatomic anterior direction and anatomic superior direction as claimed, which would thus function to apply an angular traction to the cervical spine and apply a traction to the occiput to decompress an occipital-cervical junction as claimed) (Daughtery; Figs. 4, 6, 12a-12c; page 10, lines 13-15; page 11, lines 1-3, 19-20) and to apply a force in an anatomic lateral direction to the occiput to provide an uneven distribution of lateral force to the occiput so as to produce lateral flexion traction (the alternating inflation/deflation of volume 10 along with volumes 6, 8 cause side-to-side motion of the user’s head, as the inflation/deflation of these volumes unevenly applies traction to only one side, (i.e. lateral) of the head at a time to 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Graham ‘372  device by adding a second inflatable bladder (i.e. Daughtery volume 10), as well as the Daughtery volumes 6 and 8, as taught by Daughtery, for the purpose of enabling the movement of the head in nodding and side-to-side fashions to gently massage the user for alleviating pain (Daugherty; abstract).
Regarding claim 36, the modified Graham ‘372 method teaches comprising the step of alternately inflating and deflating the first and second inflatable bladders (bladders can be alternatively inflated or deflated according to Graham ‘372  in col. 5 lines 33-36; Daughtery Fig. 6 also shows that bladders, or volumes, can be alternatively inflated and deflated).
Regarding claim 37, the modified Graham ‘372 method teaches comprising the step of repeating inflation and deflation of the first and second inflatable bladders (bladders can be repeatedly inflated or deflated) (Graham ‘372 ; col. 5, lines 33-36).
Regarding claim 39, Graham ‘372 discloses wherein the traction device comprises a third inflatable bladder portion coupled to the neck support (bladder 116) (Graham ‘372; Figs. 10D, 10F; col. 7, lines 17-34), wherein securing the traction device to the head comprises positioning the traction device such that the third inflatable bladder transverses the cervical spine of the user (bladder 116 bears against the cervical spine) (Graham ‘372; Figs. 10D, 10F; col. 7, lines 17-34; col. 8, lines 35-43).
Regarding claim 40, the modified Graham ‘372 method teaches wherein the third inflatable bladder is positioned between the first inflatable bladder and the second inflatable 
Regarding claim 48, the modified Graham ‘372 method teaches further comprising expanding the third inflatable bladder in a direction toward the upper thoracic spine to apply a force in the anatomic anterior direction to the thoracic spine to force the thoracic spine to decompress and reduce hyper-kyphosis of the upper thoracic spine (second inflatable bladder 118 expands in an angular direction against a user’s upper thoracic region to force the thoracic spine to decompress and reduce hyper-kyphosis of the user) (Graham ‘372; Figs. 10C-10D; col. 7, lines 17-30).
Regarding claim 55, the modified Graham ‘372 method teaches further comprises expanding the third inflatable bladder in a direction outward from the neck support and toward and normal to the cervical spine to apply a force in the anatomic anterior direction to the cervical spine to force the cervical spine to curve forwardly (bladder 116 inflates and expands up and normal to the cervical spine to force the cervical spine to curve forwardly) (Graham ‘372; Figs. 10D-10F; col. 4, lines 23-26; col. 7, lines 17-34; col. 8, lines 35-43).
Regarding claim 56, .
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Graham ‘372 in view of Daughtery and Woggon et al. (US 8,323,223 B1).
Regarding claim 28, Graham ‘372 discloses a traction device (device for treating cervical and thoracic spine) (abstract) comprising: 
a frame (112) (Figs. 1-4) having a base (side members 122, 124 of frame 112) (Figs. 1-4) and a neck support (128) (Figs. 1-4) coupled to the base to support the neck of a user during use (traction device 110 strapped to user’s head supporting the neck) (Figs. 10A-10F); 
a restraining strap configured to restrict movement of the head in an anatomic anterior direction (restraint straps 158, 160 are used on a user’s head to prevent a user from lifting their head upwards in the anatomic anterior direction) (Figs. 10C-10F);
a first inflatable bladder coupled to the neck support (bladder 118) (Figs. 10D, 10F; col. 7, lines 17-34), the first inflatable bladder configured to expand in a first angular direction from the neck support while the neck support supports the neck of the user (bladder 118 expands angularly against thoracic spine) (Figs. 10D, 10F; col. 7, lines 17-34; col. 9, lines 13-31); 
and a third inflatable bladder coupled to the neck support (first inflatable air bladder 116) (Figs. 1-3, 10D, 10F), the third inflatable bladder configured to expand in an outward direction from the neck support toward the neck of the user and expandable in a transverse direction normal to the outward direction upon inflation (bladder 116 in contact with the cervical spine when expanded) (Figs. 10D, 10F; col. 7, lines 17-34);
and wherein upon the third inflatable bladder expanding in the outward direction, the third inflatable bladder bears outwardly against the back of the neck of the user as the third inflatable bladder is inflated and forces the cervical spine to curve forwardly, and upon 
Graham’ 372 does not disclose a second inflatable bladder coupled to the neck support, the second inflatable bladder being expandable in a second angular direction from the neck support toward an occiput of the user upon inflation, wherein upon the second inflatable bladder expanding in the second angular direction, the second inflatable bladder bears angularly against the occiput of the user as the second inflatable bladder is inflated and forces the occipital-cervical junction to decompress and applies a force in an anatomic lateral direction to the occiput to provide an uneven distribution of lateral force to the occiput so as to provide lateral flexion traction.
However, Daughtery teaches an inflatable/deflatable pillow for neck and back pain (Daughtery; abstract) including a second inflatable bladder (central volume 10 where the occiput rests) (Daughtery; Figs. 1a-2a; page 8, lines 1-6) coupled to the neck support (whole pillow 2 is coupled by strap 20 to head rest 24) (Daughtery; Fig. 1b; page 8, lines 1-6), the second inflatable bladder being expandable in a second angular direction from the neck support toward an occiput of the user upon inflation, wherein upon the second inflatable bladder expanding in the second angular direction, the second inflatable bladder bears angularly against the occiput of the user as the second inflatable bladder is inflated and forces the occipital-cervical junction to decompress (central volume 10 expands towards the occiput upwards in an 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Graham ‘372  device by adding a second inflatable bladder (i.e. Daughtery volume 10), as well as the Daughtery volumes 6 and 8, as taught by Daughtery, for the purpose of enabling the movement of the head in nodding and side-to-side fashions to gently massage the user for alleviating pain (Daugherty; abstract).
Graham ‘372 does not disclose wherein the first inflatable bladder is dimensioned such that upon the first inflatable bladder expanding in the first angular direction while the neck support supports the neck of the user, the first inflatable bladder has a length along a superior-inferior axis greater than a length of the second inflatable bladder along the superior-inferior axis upon the second inflatable bladder expanding in the second angular direction and greater than a length of the third inflatable bladder along the superior-inferior axis upon the third inflatable bladder expanding in the outward direction such that the first inflatable bladder 
However, Woggon teaches a traction apparatus (Woggon; abstract) with three sections: one of supporting the head, one for supporting the neck, and one for supporting the upper back (cushion 20, apparatus 40, and apparatus 100, respectively) (Woggon; Fig. 1). Woggon suggests the first support for the upper back (i.e. apparatus 100) has a length along a superior-inferior axis greater than a length of the second support for the neck (i.e. apparatus 40) along the superior-inferior axis and greater than a length of the third support for the head along the superior-inferior axis (i.e. cushion 20) (see annotated Image 1 below).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Graham ‘372 device such that the first inflatable bladder (i.e. the portion supporting the upper back) has a length along a superior-inferior axis greater than a length of the second inflatable bladder (i.e. the portion supporting the head) along the superior-inferior axis and greater than a length of the third inflatable bladder along the superior-inferior axis (i.e. the portion supporting the neck), as suggested by Woggon, for the purpose of ensuring a greater area along the upper back of a patient is supported and treated by the device.
With this modification, the modified Graham ‘372 device would thus teach wherein the first inflatable bladder is dimensioned such that upon the first inflatable bladder expanding in the first angular direction while the neck support supports the neck of the user (bladder 118 

    PNG
    media_image1.png
    507
    652
    media_image1.png
    Greyscale

Image 1. Annotated Woggon Fig. 1 to show comparative lengths of the three distinct parts of the invention.
Claims 32-34 and 50-52 are rejected under 35 U.S.C. 103 as being unpatentable over Graham ‘372 in view of Daughtery and Woggon as applied to claim 28 above, and further in view of LaMonica (US 8,100,846 B1).
Regarding claim 32, the modified Graham ‘372 device teaches the invention as previously claimed, including further comprising a spacer configured to be coupled between a portion of the frame and the first inflatable bladder (raised lateral portions 134, 136) (Graham ‘372; Fig. 1), but does not teach the spacer is configured to adjust the angulation of the inflatable bladder during inflation.
However, LaMonica teaches a spinal traction device (LaMonica; abstract) comprising a spacer (ends caps D1, D2) (LaMonica; Fig. 11) configured to be coupled between a portion of the frame and the inflatable bladder (end caps D1, D2 are between the base L and the bladder 9) (LaMonica; Fig. 11) to adjust the angulation of the inflatable bladder during inflation 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Graham ‘372 spacer such that it is configured to adjust the angulation of the inflatable bladder during inflation, as taught by LaMonica, for the purpose of enabling a user to apply a force to the user in a plurality of possible directions (LaMonica; col. 7, lines 39-50).
Regarding claim 33, the modified Graham ‘372 device teaches wherein the spacer is a wedge-shaped spacer (LaMonica; Figs. 11-16).
Regarding claim 34, the modified Graham ‘372 device teaches wherein the spacer is rotatable (ends caps D1, D2 can rotate) (LaMonica; Figs. 18-21; col. 6, lines 35-50).
Regarding claim 50, 
Regarding claim 51, the modified Graham ‘372 device teaches wherein the spacer is a wedge-shaped spacer (LaMonica; Figs. 11-16).
Regarding claim 52, the modified Graham ‘372 device teaches wherein the spacer is rotatable (ends caps D1, D2 can rotate) (LaMonica; Figs. 18-21; col. 6, lines 35-50).
Claims 49 and 54 are rejected under 35 U.S.C. 103 as being unpatentable over Graham ‘372 in view of Daughtery as applied to claims 35 and 48 above, and further in view of Graham, hereinafter Graham ‘693 (US 8,764,693 B1).
Regarding claim 49, the modified Graham ‘372 method teaches the invention as previously claimed, but does not teach wherein expanding the third inflatable bladder comprises expanding the third inflatable bladder towards the thoracic spine to apply a force in -5-Application No.: 15/857246Filing Date:December 28, 2017the anatomic lateral direction to the thoracic spine to provide an uneven distribution of lateral force to the thoracic spine so as to produce lateral flexion traction.
However, Graham ‘693 teaches a traction device with bladders (Graham ‘693; abstract) wherein expanding the third inflatable bladder comprises expanding the third inflatable bladder towards the thoracic spine to apply a force in -5-Application No.: 15/857246Filing Date:December 28, 2017the anatomic lateral direction to the thoracic spine to provide an uneven distribution of lateral force to the thoracic spine so as to produce lateral flexion traction (adjustable spacer 150 adjusts a position of the second inflatable bladder 118 to apply an uneven distribution of lateral force to impart lateral flexion traction to the thoracic region of the user) (Graham ‘693; Figs. 11-14; col. 15, lines 46-67; col. 16, lines 1-9).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Graham ‘372 method to include expanding the third inflatable bladder comprises expanding the third inflatable bladder towards 
Regarding claim 54, the modified Graham ‘372 method teaches wherein expanding the first inflatable bladder comprises expanding the first inflatable bladder towards the thoracic spine to apply a force in the anatomic lateral direction to the thoracic spine to provide an uneven distribution of lateral force to the thoracic spine so as to produce lateral flexion traction (adjustable spacer 150 adjusts a position of the second inflatable bladder 118 to apply an uneven distribution of lateral force to impart lateral flexion traction to the thoracic region of the user) (Graham ‘693; Figs. 11-14; col. 15, lines 46-67; col. 16, lines 1-9).
Claim 53 is rejected under 35 U.S.C. 103 as being unpatentable over Graham ‘372 in view of Daughtery and Woggon as applied to claim 28 above, and further in view of Graham ‘693.
Regarding claim 53, the modified Graham ‘372 device teaches the invention as previously claimed, but does not teach wherein upon inflation of the first inflatable bladder, the first inflatable bladder applies a force in the anatomic lateral direction to the thoracic spine to provide an uneven distribution of lateral force to the thoracic spine so as to produce lateral flexion traction.
However, Graham ‘693 teaches a traction device with bladders (Graham ‘693; abstract) wherein upon inflation of the first inflatable bladder, the first inflatable bladder applies a force in the anatomic lateral direction to the thoracic spine to provide an uneven distribution of 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Graham ‘372 device such that  wherein upon inflation of the first inflatable bladder, the first inflatable bladder applies a force in the anatomic lateral direction to the thoracic spine to provide an uneven distribution of lateral force to the thoracic spine so as to produce lateral flexion traction, as taught by Graham ‘693, for the purpose of providing the user with an additional means for therapy and treatment.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 14-16, 18, 20, 35-37, 39-40, 48-49, and 54-56 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3 of U.S. Patent No. 10,363,193 (hereinafter ‘193) in view of Graham ‘693.
Regarding claim 14, ‘193 discloses a method of treating a spine (the traction device is used on the spine, as the bladders are inflated towards occiput, cervical spine, and thoracic spine regions) (claim 1), the method comprising steps of: 

expanding the first inflatable bladder in a direction outward from the neck support and toward and normal to the cervical spine to force the cervical spine to apply a force vector in an anatomic anterior direction to the cervical spine to curve forwardly (first inflatable bladder is positioned to expand towards the neck of a user to force the cervical spine to curve forwardly) (claim 1; col. 39, lines 8-13, 24-31); 
expanding the first inflatable bladder in a transverse direction to apply an angular traction to the cervical spine (as the first inflatable bladder expands against the cervical spine, it would also apply angular traction to the cervical spine) (claim 1; col. 39, lines 8-13, 24-31);
and expanding the second inflatable bladder in the anatomic anterior direction and in an anatomic superior direction toward the occiput to apply a force vector in the anatomic anterior direction and a force vector in the anatomic superior direction to the occiput to apply 
U.S. Patent ‘193 does not disclose securing a traction device to a head of a user by applying one or more restraining straps to the head to restrict movement of the head in an anatomic anterior direction.
However, Graham ‘693 teaches a traction device (Graham ‘693; abstract) including securing a traction device to a head of a user by applying one or more restraining straps to the head to restrict movement of the head in an anatomic anterior direction (straps 158 160 secure the user’s head to the traction device as the user is lying down, thereby restricting the movement of the user’s head in all directions) (Graham ‘693; Figs. 10C-10F; col. 12, lines 53-67; col. 13, lines 1-3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of ‘193 to include securing a traction device to a head of a user by applying one or more restraining straps to the head to restrict movement of the head in an anatomic anterior direction, as taught by Graham ‘693, for the purpose of ensuring the user’s head is securely fixed to the traction device while the user is lying flat on a horizontal surface (Graham ‘693; col. 12, lines 53-67; col. 13, lines 1-3)

However, ‘193 does teach a spacer for the second inflatable bladder to adjust the angulation of the bladder during inflation (spacer between third inflatable bladder, which is for the occiput, and the frame) (‘193; claim 3). Furthermore, Graham ‘693 teaches a spacer for adjusting angulation of a bladder such that the bladder can apply a force in an anatomic lateral direction to provide an uneven distribution of lateral force so as to produce lateral flexion traction (adjustable spacer 150 adjusts a position of the second inflatable bladder 118 to apply an uneven distribution of lateral force to impart lateral flexion traction) (Graham ‘693; Figs. 11-14; col. 15, lines 46-67; col. 16, lines 1-9). Thus, a spacer for adjusting angulation of a bladder, such as in ‘193 claim 3 with the third bladder for the occiput, can be used for applying a force in an anatomic lateral direction to provide an uneven distribution of lateral force so as to produce lateral flexion traction as taught by Graham ‘693.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ‘193 method to include the second inflatable bladder to apply a force in an anatomic lateral direction to the occiput to provide an uneven distribution of lateral force to the occiput so as to produce lateral flexion traction, as taught by ‘193 and Graham ‘693, for the purpose of providing the user with an additional means for therapy and treatment.
Regarding claim 15, the modified ‘193 method does not teach comprising the step of alternately inflating and deflating the first and second inflatable bladders.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ‘193 method such that it includes the step of alternately inflating and deflating the first and second inflatable bladders, as taught by Graham ‘193, for the purpose of controlling the lifting and stretching of the spine according to the user’s tolerance and promoting nutrient transport to the intervertebral discs as the spine is forced from lesser arcs to greater arcs alternatively (Graham ‘693; col. 8, lines 44-57).
Regarding claim 16, the modified ‘193 method teaches comprising the step of repeating inflation and deflation of the first and second inflatable bladders (alternately inflating and deflating the bladder portions, the processes being repeatable) (Graham ‘693; col. 5, lines 33-36).
Regarding claim 18, the modified ‘193 method teaches wherein the traction device comprises a third inflatable bladder coupled to the neck support, wherein securing the traction device to the head comprises positioning the traction device such that the third inflatable bladder transverses an upper thoracic spine of the user (second bladder for expanding against the thoracic region) (‘193; claim 1, lines 14-18, 32-37).
Regarding claim 20, the modified ‘193 method does not teach wherein the traction device comprises a valve positioned in communication with a pump system, the first inflatable bladder, and the second inflatable bladder, wherein the method further comprises directing 
However, Graham ‘693 further teaches wherein the traction device comprises a valve positioned in communication with a pump system, the first inflatable bladder, and the second inflatable bladder, wherein the method further comprises directing flow from the pump system through the valve to the first inflatable bladder and the second inflatable bladder (valve communicates with bladders and pump system; flow directed though the pump system with a valve to the bladders) (Graham ‘693; col. 4, lines 33-35; col. 5, lines 39-44).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ‘193 method such that it includes wherein the traction device comprises a valve positioned in communication with a pump system, the first inflatable bladder, and the second inflatable bladder, wherein the method further comprises directing flow from the pump system through the valve to the first inflatable bladder and the second inflatable bladder, as taught by Graham ‘193, for the purpose of providing the invention with a mechanism for allowing the different bladders to be alternatively and repeatedly inflated and deflated (Graham ‘693; col. 5, lines 33-48).
Regarding claim 35, ‘193 discloses a method of treating a spine (the traction device is used on the spine, as the bladders are inflated towards occiput, cervical spine, and thoracic spine regions) (claim 1), the method comprising steps of: the traction device comprising a support frame having a transverse neck support projecting upwardly from a base of the support frame (a frame having a base and neck support coupled to the base) (claim 1; col. 39, lines 6-7) and first and second inflatable bladder coupled to the neck support (second inflatable bladder 
expanding the first inflatable bladder in a direction toward the upper thoracic spine to apply a force vector in an anatomic anterior direction to the thoracic spine to force the thoracic spine to decompress and reduce hyper-kyphosis of the upper thoracic spine (second bladder configured to expand against the thoracic region of the user’s spine for decompression and reducing hyper-kyphosis) (claim 1; col. 39, lines 14-18, 32-37);
and-4-Application No.: 15/857246 Filing Date:December 28, 2017expanding the second inflatable bladder in an anatomic superior direction toward the occiput to apply a force vector in the anatomic superior direction to apply a traction to the occiput to decompress an occipital-cervical junction (third bladder expands against the occiput to decompress the occipital-cervical junction) (claim 1; col. 39, lines 19-23, 38-42).
U.S. Patent ‘193 does not disclose securing a traction device to a head of a user by applying one or more restraining straps to the head to restrict movement of the head in an anatomic anterior direction.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of ‘193 to include securing a traction device to a head of a user by applying one or more restraining straps to the head to restrict movement of the head in an anatomic anterior direction, as taught by Graham ‘693, for the purpose of ensuring the user’s head is securely fixed to the traction device while the user is lying flat on a horizontal surface (Graham ‘693; col. 12, lines 53-67; col. 13, lines 1-3)
U.S. Patent ‘193 does not disclose the second inflatable bladder to apply a force in an anatomic lateral direction to the occiput to provide an uneven distribution of lateral force to the occiput so as to produce lateral flexion traction.
However, ‘193 does teach a spacer for the second inflatable bladder to adjust the angulation of the bladder during inflation (spacer between third inflatable bladder, which is for the occiput, and the frame) (‘193; claim 3). Furthermore, Graham ‘693 teaches a spacer for adjusting angulation of a bladder such that the bladder can apply a force in an anatomic lateral direction to provide an uneven distribution of lateral force so as to produce lateral flexion traction (adjustable spacer 150 adjusts a position of the second inflatable bladder 118 to apply an uneven distribution of lateral force to impart lateral flexion traction) (Graham ‘693; Figs. 11-
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ‘193 method to include the second inflatable bladder to apply a force in an anatomic lateral direction to the occiput to provide an uneven distribution of lateral force to the occiput so as to produce lateral flexion traction, as taught by ‘193 and Graham ‘693, for the purpose of providing the user with an additional means for therapy and treatment.
Regarding claim 36, the modified ‘193 method does not teach comprising the step of alternately inflating and deflating the first and second inflatable bladders.
However, Graham ‘693 further teaches comprising the step of alternately inflating and deflating the first and second inflatable bladders (alternately inflating and deflating the bladder portions, the processes being repeatable) (Graham ‘693; col. 5, lines 33-36).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ‘193 method such that it includes the step of alternately inflating and deflating the first and second inflatable bladders, as taught by Graham ‘193, for the purpose of controlling the lifting and stretching of the spine according to the user’s tolerance and promoting nutrient transport to the intervertebral discs as the spine is forced from lesser arcs to greater arcs alternatively (Graham ‘693; col. 8, lines 44-57).
Regarding claim 37, the modified ‘193 method teaches comprising the step of repeating inflation and deflation of the first and second inflatable bladders (alternately inflating and deflating the bladder portions, the processes being repeatable) (Graham ‘693; col. 5, lines 33-36).
Regarding claim 39, the modified ‘193 method teaches wherein the traction device comprises a third inflatable bladder coupled to the neck support (first inflatable bladder) (‘193; claim 1; col. 39 lines 8-13, 24-31), wherein securing the traction device to the head comprises positioning the traction device such that the third inflatable bladder transverses the cervical spine of the user (first inflatable bladder expands outwards towards the cervical spine) (‘193; claim 1; col. 39 lines 8-13, 24-31).
Regarding claim 40, the modified ‘193 method teaches wherein the third inflatable bladder is positioned between the first inflatable bladder and the second inflatable bladder (the cervical spine is between the occiput and thoracic regions, and thus the first inflatable bladder normal to the cervical spine must be between the second and third bladders which respectively transverse the thoracic and occiput regions) (‘193; claim 1; col. 39, lines 8-42).
Regarding claim 48, the modified ‘193 method 
Regarding claim 49, the modified ‘193 method teaches wherein expanding the third inflatable bladder comprises expanding the third inflatable bladder towards the thoracic spine to apply a force in-5-Application No.: 15/857246Filing Date:December 28, 2017 the anatomic lateral direction to the thoracic spine to provide an uneven distribution of lateral force to the thoracic spine so as to produce lateral flexion traction (adjustable spacer 150 adjusts a position of the second inflatable bladder 118 to apply an uneven distribution of lateral force to impart lateral flexion traction to the thoracic region) (Graham ‘693; Figs. 11-14; col. 15, lines 46-67; col. 16, lines 1-9).
Regarding claim 54, the modified ‘193 method teaches wherein expanding the first inflatable bladder comprises expanding the first inflatable bladder towards the thoracic spine to apply a force in the anatomic lateral direction to the thoracic spine to provide an uneven distribution of lateral force to the thoracic spine so as to produce lateral flexion traction (adjustable spacer 150 adjusts a position of the second inflatable bladder 118 to apply an uneven distribution of lateral force to impart lateral flexion traction to the thoracic region) (Graham ‘693; Figs. 11-14; col. 15, lines 46-67; col. 16, lines 1-9).
Regarding claim 55, the modified ‘193 method teaches further comprises expanding the third inflatable bladder in a direction outward from the neck support and toward and normal to the cervical spine to apply a force in the anatomic anterior direction to the cervical spine to force the cervical spine to curve forwardly (first inflatable bladder expands outwards towards the back of the neck and normal to the cervical spine to force the cervical spine to curve forwardly) (‘193; claim 1; col. 39 lines 8-13, 24-31).
Regarding claim 56, the modified ‘193 method teaches wherein expanding the first inflatable bladder comprises expanding the first inflatable bladder towards the upper thoracic .
Claims 28, 32-34, and 50-53 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3-5 of U.S. Patent No. 10,363,193 (hereinafter ‘193) and further in view of Graham ‘693 and Woggon.
Regarding claim 28, ‘193 discloses a traction device (claim 1; col. 39, line 5) comprising: a frame having a base and a neck support coupled to the base to support the neck of a user during use (claim 1; col. 39, lines 6-7); 
a first inflatable bladder coupled to the neck support, the first inflatable bladder configured to expand in a first angular direction from the neck support while the neck support supports the neck of the user (second inflatable bladder) (claim 1; col. 39, lines 14-17, lines 32-37); 
a second inflatable bladder coupled to the neck support, the second inflatable bladder being expandable in a second angular direction from the neck support toward an occiput of the user upon inflation (third inflatable bladder) (claim 1; col. 39, lines 19-23, lines 38-42); 
and a third inflatable bladder coupled to the neck support, the third inflatable bladder configured to expand in an outward direction from the neck support toward the neck of the user and expandable in a transverse direction normal to the outward direction upon inflation (first inflatable bladder) (claim 1; col. 39, lines 8-13, lines 24-31); 
wherein upon the second inflatable bladder expanding in the second angular direction, the second inflatable bladder bears angularly against the occiput of the user as the second 
and wherein upon the third inflatable bladder expanding in the outward direction, the third inflatable bladder bears outwardly against the back of the neck of the user as the third inflatable bladder is inflated and forces the cervical spine to curve forwardly, and upon expanding in the-3-Application No.: 15/857246Filing Date:December 28, 2017 transverse direction, the third inflatable bladder applies an angular traction to the cervical spine as the third inflatable bladder is inflated (first inflatable bladder forces the cervical spine to curve forwardly) (claim 1; col. 39, lines 8-13, lines 24-31).
U.S. Patent ‘193 does not disclose a restraining strap configured to restrict movement of the head in an anatomic anterior direction.
However, Graham ‘693 teaches a traction device (Graham ‘693; abstract) including a restraining strap configured to restrict movement of the head in an anatomic anterior direction (straps 158 160 secure the user’s head to the traction device as the user is lying down, thereby restricting the movement of the user’s head in all directions) (Graham ‘693; Figs. 10C-10F; col. 12, lines 53-67; col. 13, lines 1-3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of ‘193 to include a restraining strap configured to restrict movement of the head in an anatomic anterior direction, as taught by Graham ‘693, for the purpose of ensuring the user’s head is securely fixed to the traction device while the user is lying flat on a horizontal surface (Graham ‘693; col. 12, lines 53-67; col. 13, lines 1-3).

However, Woggon teaches a traction apparatus (Woggon; abstract) with three sections: one of supporting the head, one for supporting the neck, and one for supporting the upper back (cushion 20, apparatus 40, and apparatus 100, respectively) (Woggon; Fig. 1). Woggon suggests the first support for the upper back (i.e. apparatus 100) has a length along a superior-inferior axis greater than a length of the second support for the neck (i.e. apparatus 40) along the superior-inferior axis and greater than a length of the third support for the head along the superior-inferior axis (i.e. cushion 20) (see annotated Image 1 above).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Graham ‘372 device such that the first inflatable bladder (i.e. the portion supporting the upper back) has a length along a superior-inferior axis greater than a length of the second inflatable bladder (i.e. the portion 
With this modification, the modified ‘193 device would thus teach wherein the first inflatable bladder is dimensioned such that upon the first inflatable bladder 
U.S. Patent ‘193 does not disclose the second inflatable bladder applies a force in an anatomic lateral direction to the occiput to provide an uneven distribution of lateral force to the occiput so as to produce lateral flexion traction.
However, ‘193 does teach a spacer for the second inflatable bladder to adjust the angulation of the bladder during inflation (spacer between third inflatable bladder, which is for the occiput, and the frame) (‘193; claim 3). Furthermore, Graham ‘693 teaches a spacer for adjusting angulation of a bladder such that the bladder can apply a force in an anatomic lateral direction to provide an uneven distribution of lateral force so as to produce lateral flexion traction (adjustable spacer 150 adjusts a position of the second inflatable bladder 118 to apply an uneven distribution of lateral force to impart lateral flexion traction) (Graham ‘693; Figs. 11-14; col. 15, lines 46-67; col. 16, lines 1-9). Thus, a spacer for adjusting angulation of a bladder, such as in ‘193 claim 3 with the third bladder for the occiput, can be used for applying a force in an anatomic lateral direction to provide an uneven distribution of lateral force so as to produce lateral flexion traction as taught by Graham ‘693.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ‘193 device to include the second 
Regarding claim 32, the modified ‘193 method teaches further comprising a spacer configured to be coupled between a portion of the frame and the first inflatable bladder portion to adjust the angulation of the first inflatable bladder portion during inflation (adjustable spacer 150 adjusts a position of the second inflatable bladder 118 to apply an uneven distribution of lateral force to impart lateral flexion traction) (Graham ‘693; Figs. 11-14; col. 15, lines 46-67; col. 16, lines 1-9). 
Regarding claim 33, the modified ‘193 method teaches wherein the spacer is a wedge-shaped spacer (spacer is wedge shaped) (Graham ‘693; col. 6, lines 42-46).
Regarding claim 34, the modified ‘193 method teaches wherein the spacer is rotatable (spacer is rotatable) (Graham ‘693; col. 6, lines 42-46).
Regarding claim 50, the modified ‘193 method teaches further comprising a spacer configured to be coupled between a portion of the frame and the second inflatable bladder to adjust the angulation of the second inflatable bladder during inflation (‘193; claim 3).
Regarding claim 51, the modified ‘193 method teaches wherein the spacer is a wedge-shaped spacer (‘193; claim 4).
Regarding claim 52, the modified ‘193 method 
Regarding claim 53, the modified ‘193 method teaches wherein upon inflation of the first inflatable bladder, the first inflatable bladder applies a force in the anatomic lateral direction to the thoracic spine to provide an uneven distribution of lateral force to the thoracic spine so as to produce lateral flexion traction (adjustable spacer 150 adjusts a position of the second inflatable bladder 118 to apply an uneven distribution of lateral force to impart lateral flexion traction to the thoracic region) (Graham ‘693; Figs. 11-14; col. 15, lines 46-67; col. 16, lines 1-9).
Response to Arguments
Applicant's arguments filed 9/13/2021 have been fully considered but they are not persuasive. 
On page 8 in the “Discussion of Rejections under 35 U.S.C. 102” section of the Applicant’s remarks, the Applicant argues that they have amended the claims to overcome the 35 U.S.C. 112(b) rejections of the previous office action. The Examiner agrees, and thus is withdrawing those rejections. 
Applicant’s arguments on pages 9-15 of the Applicant’s remarks with respect to independent claims 14, 28, and 35 have been considered but are moot in view of new grounds of rejection with new additional Daughtery reference being used in the current rejection as discussed above.
On page 15 in the “Discussion of Double Patenting” section of the Applicant’s remarks, the Applicant argues that they have amended the claims to overcome the double patenting rejections of the previous office action. However, the Examiner respectfully disagrees as the newly amended limitations to the independent claims can be taught by U.S. Patent ‘193 in view .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE M PINDERSKI whose telephone number is (571)272-7032. The examiner can normally be reached Monday-Friday 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACQUELINE M PINDERSKI/Examiner, Art Unit 3785                                                                                                                                                                                                        
/RACHEL T SIPPEL/Primary Examiner, Art Unit 3785